Morphy, J.,

delivered the opinion of the court.
Plaintiff seeks to recover three hundred and ninety-two dollars and sixty cents, being the aggregate amount of defendant’s note of hand to his order, and of moneys advanced for account of defendant. The latter admitted his signature, pleaded compensation and reconvened in a sum of eight hundred and fifty dollars, which he averred to be due to him upon a full settlement of his accounts with plaintiff. The verdict of the jury called.upon to try this issue was in favor of plaintiff ; and defendant, without any attempt to set it aside, has taken this appeal.
The evidence mainly consists of the answers of both parties to interrogatories they have put to each other. They relate to a series of transactions and arrangements which took place between them. A careful perusal of the whole evidence has not enabled us to perceive any thing which makes it our duty to disturb the finding of a jury, who were acquainted with the 'parties thus made witnesses in their own cause.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.